          Case MDL No. 2804 Document 3418 Filed 01/10/19 Page 1 of 2


                                UNITED STATES JUDICIAL PANEL
                                             On
                                 MULTIDISTRICT LITIGATION




 IN RE: NATIONAL PRESCRIPTION OPIATE
 LITIGATION                                                               MDL No. 2804



                                NOTICE OF OPPOSITION TO
                          CONDITIONAL TRANSFER ORDER (CTO −74)

This Document Relates to the Following:

       County of Angelina v. Purdue Pharma, L.P., et al,
       C.A. No. 18-04707; Div. 4

       County of Blanco v. Purdue Pharma, L.P., et al,
       C.A. No. 18-04705, Div. 4

       County of Jasper v. Purdue Pharma L.P., et al,
       C.A. No. 18-4706, Div. 4

       I represent the counties of Angelina, Blanco and Jasper, Texas in the above-captioned, which

are included on the conditional transfer order CTO-74. The Counties of Angelina, Blanco and Jasper,

Texas submit this opposition to the conditional transfer order. I understand that the motion and brief

to vacate are due in 14 days.

Dated: January 10, 2019

                                            Respectfully Submitted,


                                              /s/ Amy M. Carter
                                            Amy M. Carter
                                            Texas Bar No. 24004580
                                            SIMON GREENSTONE PANATIER, PC
                                            1201 Elm Street, Suite 3400
                                            Dallas, Texas 75270
                                            Phone: (214) 276-7680
                                            Fax: (214) 276-7699
                                            acarter@sgptrial.com

                                            Attorney for Plaintiffs
                                                   1
       Case MDL No. 2804 Document 3418 Filed 01/10/19 Page 2 of 2



                               CERTIFICATE OF SERVICE
       I hereby certify that on January 10, 2019, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to the CM/ECF participants registered to receive service in this MDL.


                                           /s/ Amy M. Carter
                                           Amy M. Carter




                                               2
